Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00705-CR

                                Ernesto Esquivel GARCIA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR7806
                      Honorable Kevin M. O’Connell, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and appellate counsel’s motion to withdraw is GRANTED.

       SIGNED October 21, 2020.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice